Citation Nr: 0124395	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  95-30 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974 and from May 1975 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

A hearing was held before a Member of the Board sitting in 
Atlanta, Georgia in June 1997.  The undersigned Member was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.

The Board refers an additional matter back to the RO for 
appropriate action.  In a January 2001 Application for 
Compensation or Pension (VA Form 21-526), the veteran claimed 
service connection for pressure sores, service connection for 
loss of a portion of his leg, and a total disability rating.  
As these matters have not yet been addressed by the RO, they 
are referred back for further action.


REMAND

By a rating decision dated in August 1986, service connection 
was established for low back strain.  A 20 percent evaluation 
was assigned under Diagnostic Code 5295, which provides 
criteria for rating lumbosacral strain.

The veteran last was accorded a VA examination for disability 
evaluation purposes in September 1995.  At that time, the 
examiner reported that there was no claims folder to review.  
The examiner indicated that the range of motion of the 
veteran's back could not be ascertained because "the 
predominant problem now seems to be the effects from the bout 
of tuberculosis meningitis."  The examiner indicated that the 
veteran's "present handicap" was primarily a neurological 
one.  However, the examiner did not differentiate between the 
symptoms attributable to the veteran's service connected back 
strain and any effects from tuberculosis meningitis.

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board concludes that an additional examination is 
required to clarify the extent of the veteran's service-
connected low back disability.  If an examination report does 
not contain sufficient detail, as in the present case, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  Further, the Board concludes that in order to 
comply with VA's duty to assist and because the evidence of 
record with regard to the issue on appeal is stale, he is 
entitled to a more current VA examination.  A current 
examination would be helpful to ascertain the current 
severity of his disabilities and to determine the relative 
degree of industrial impairment, in light of his recorded 
medical, educational, and vocational history.  See 38 C.F.R. 
§ 3.327 (2000).

The VA medical examiner in September 1995 stated in his 
report that the claims file was not available for his review.  
A medical examiner must consider the records of prior medical 
examinations and treatment in order to ensure a fully 
informed opinion.  See Hampton v. Gober, 10 Vet. App. 481, 
483 (1997); Schroeder v. Brown, 6 Vet. App. 220, 225 (1994); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 123 (1991).  
The failure to make the appellant's claims file, including 
his service medical records, available to the examiner prior 
to the September 1995 examination calls into question the 
thoroughness of the examination.  See Green, 1 Vet. App. at 
124 (1991) ("thorough and contemporaneous medical 
examination" is one that "takes into account the records of 
the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  The 
examination was inadequate on its face.  Benjamin v. 
Principi, No. 99-1001 (U.S. Vet. App. Sept. 6, 2001) (per 
curiam).

Additionally, the veteran indicated on a December 1988 VA 
Form 21-2545 that he had received treatment for his low back 
strain from Dr. Vermani and Dr. Klein from June 1988 to 
September 1988.  The veteran also indicated that he received 
treatment for his low back strain from Dr. Pavot from October 
1986 to December 1988.  Although a December 1988 record from 
Dr. Pavot is on file, the remainder of these records are not 
and should also be obtained for review.  Further, at the time 
of his September 1995 VA examination, the veteran indicated 
that he had gone to the Washington, DC VAMC for evaluation of 
his low back strain.  These records should also be obtained 
and associated with the claims folder.  Moreover, at his June 
1997 hearing, the veteran indicated that received treatment 
for his back at the Atlanta VAMC at least once or twice per 
year.  Additionally, an April 1999 letter from the veteran 
indicated that he would be receiving treatment at the 
Shepherd Spinal Center in Atlanta.  These records should also 
be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the appellant 
to identify all medical providers who 
have treated him for a back disability, 
not already associated with the claims 
file.  After securing any necessary 
release, the RO should obtain medical 
records from all sources identified by 
the appellant, including VA outpatient 
treatment records from the Atlanta VAMC 
and the Washington, DC VAMC; treatment 
records from Dr. Pavot, dating from 
October 1986 to December 1988; treatment 
records from Dr. Vermani, dating from 
June 1988 to September 1988; treatment 
records from Dr. Klein, dating from June 
1988 to September 1988; and any treatment 
records from Shepherd Spinal Center in 
Atlanta.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully met.

3.  The veteran should then be scheduled 
for an examination by an appropriate 
specialist or specialists in order to 
determine the extent and severity of his 
service-connected low back disability.  
The claims file must be made available 
to the examiner for review prior to the 
examination.  The examiner must review 
pertinent medical information in the 
claims folder, including service medical 
records, and summarize the relevant 
history.  All indicated tests and 
studies should be performed, including, 
but not limited to, range of motion 
values of the lumbosacral spine, 
expressed in degrees, if possible.  The 
examiner should identify all pathology 
of the veteran's low back.  The examiner 
should offer an opinion as to which 
symptoms are probably attributable to 
the service-connected low back disorder 
and which symptoms are clearly 
dissociated from the service-connected 
low back disorder.  The examiner should 
also describe the functional impairment 
which is attributable to the service-
connected low back disability.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the report.  

4.  After completion of the above 
development, the RO should readjudicate 
the case based on the additional 
information.  If the determination 
remains adverse to the appellant, then 
both the appellant and his representative 
should be provided with a supplemental 
statement of the case, and be afforded 
the appropriate time in which to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





